                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CORONE REID, et al.                 :        CIVIL ACTION
                                    :
          v.                        :
                                    :
TEMPLE UNIVERSITY HOSPITAL,         :        NO. 17-2197
INC., et al.

                                  ORDER

          AND NOW, this 14th day of February, 2019, after a

telephone conference with counsel and for the reasons set forth

in the foregoing Memorandum, it is hereby ORDERED pursuant to

Rule 26(c)(1) of the Federal Rules of Civil Procedure that:

          (1)   the motion of defendants for a protective order

is GRANTED;

          (2)   plaintiffs’ counsel is precluded from taking

depositions in this case in his home; and

          (3)   all future depositions shall be taken at a

suitable professional location.

                                        BY THE COURT:



                                        /s/ Harvey Bartle III
                                                                  J.
